IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,704-02


                               EX PARTE JOAN NOIS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W13-58240-L(A) IN THE CRIMINAL DISTRICT COURT NO. 5
                           FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to forty years’ imprisonment. His first appeal was dismissed for want of

jurisdiction. Nois v. State, No. 05-16-00132-CR (Tex. App. — Dallas, March 17, 2016) (not

designated for publication). This Court granted Applicant an out-of-time appeal on December 13,

2017. Ex parte Nois, No. WR-87,704-01 (Tex. Crim. App. Dec. 13, 2017)(not designated for

publication). The resulting appeal was also dismissed for lack of jurisdiction. Nois v. State, No. 05-

18-00495-CR (Tex. App. — Dallas, July 3, 2018) (not designated for publication).
                                                                                                     2

       Applicant contends that he was denied his right to appeal because appellate counsel was not

appointed until the time for filing notice of appeal had passed.

       The trial court has determined that because appellate counsel was not timely appointed,

Applicant was deprived of his right to appeal through no fault of his own. See Ex parte Riley, 193

S.W.3d 900 (Tex. Crim. App. 2006).

       We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. W13-58240-L(A) from the Criminal District Court No. 5 of

Dallas County. Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of

the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice

of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 27, 2019
Do not publish